                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 GAMADA A. HUSSEIN,
                                                    Case No. 19-cv-292 (JRT/HB)
                                  Plaintiff,
                                                ORDER ADOPTING REPORT AND
 v.                                                 RECOMMENDATION

 WILLIAM BARR, U.S. Attorney
 General, U.S. DEPARTMENT OF
 JUSTICE, CHRISTOPHER A. WRAY,
 Director, Federal Bureau of Investigation,
 FEDERAL BUREAU OF
 INVESTIGATION, and JOHN DOES,

                                Defendants.



       Gamada A. Hussein, P.O. Box 4128, Saint Paul, MN 55104, pro se plaintiff.

       Ana H Voss, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
       MN 55415, for defendants.

       Plaintiff Gamada A. Hussein brought this action on February 7, 2019, against the

Attorney General, the United States Department of Justice, the Federal Bureau of

Investigation and its Director, and unknown John Does. Hussein alleges that government

actors have been causing him harm for years by various methods – surveillance, poison,

radiation, carcinogens, and implanted microchips.

       Presently before the Court is a report and recommendation (“R&R”) issued by

United States Magistrate Judge Hildy Bowbeer on Defendants’ Motion to Dismiss.

Because the Court concludes that it lacks jurisdiction for certain claims, and that Hussein
has failed to state a claim as to the remainder, the Court will overrule Hussein’s Objections

and deny his Motion, adopt the Magistrate Judge’s R&R, grant Defendants’ Motion, and

impose restrictions on Hussein’s future filings.


                                       Background

       Hussein alleges that he is the victim of persecution and torture at the hands of a

variety of government actors. (Compl. ¶¶ 19-20, Feb. 7, 2019, Docket 1.) In his lengthy

complaint, Hussein alleges that undercover government agents tracked him and interfered

in his personal life (see, e.g., id. ¶¶ 24-31); that coworkers attempted to poison him and

inject him with pathogens (id. ¶¶ 58, 60, 65); that he was subjected to radiation and

assassination attempts (id. ¶¶66, 77); and other harms. These facts are set out in greater

detail in the R&R in this case, as well as the R&R and Order in Hussein’s prior case in this

District.

       Hussein brought his first complaint alleging harmful government intrusions in

March 2016 in a case captioned Hussein v. Sessions et al. (“Hussein I”). (Compl. at 1, 16-

cv-780 (SNR/SER), Mar. 28, 2016, Docket No. 1.) In Hussein I, the Magistrate Judge

recommended dismissal for lack of jurisdiction and for failure to state a claim. Hussein I,

2017 WL 8947249 (D. Minn. Mar. 3, 2017). The District Court dismissed the case without

prejudice on May 10, 2017. Hussein I, 2017 WL 1954767 (D. Minn. May 10, 2017).

Hussein appealed to the Eighth Circuit, which affirmed the dismissal. Hussein v. Sessions,

715 F. App'x 585, 586 (8th Cir. 2018). On January 7, 2019, the Supreme Court denied

certiorari. Hussein v. Whitaker, 139 S. Ct. 832 (2019).



                                             -2-
       One month after the Supreme Court denied certiorari, Hussein filed the present

complaint. (Compl. at 1, Feb. 7, 2019, Docket 1.) The allegations in this case are

substantially similar to those in Hussein I. The first 11 causes of action are essentially

identical to the causes of action in Hussein I, but Hussein has also added four new counts.

Compare (Hussein I, Second Am. Compl. ¶¶108-172, Docket No. 1 with Compl. ¶¶ 137-

221.) Defendants moved to dismiss on March 22, 2019. (Defs.’ Mot. to Dismiss, Mar.

22, 2019, Docket No. 11.) Hussein filed his response to Defendants’ motion on April 2,

2019. (Opp’n. to Mot., Apr. 2, 2019, Docket No. 21.)

       The Magistrate Judge issued an R&R and recommended dismissal of Hussein’s

claims for lack of jurisdiction and for failure to state a claim. (R&R at 13, 16-18, July 31,

2019, Docket No. 30.) The Magistrate Judge also recommended that the Court impose

restrictions on any future filings by Hussein. (Id. at 18-20.) Hussein filed objections to

the R&R on August 6, 2019. (Obj., Aug. 6, 2019, Docket No. 31.) On August 12, Hussein

filed additional papers purporting to be a “Motion for Emergency Preliminary Injunction

and Memorandum in Support.” (Motion, Aug. 12, 2019, Docket No. 32.) The Court

construes this filing as additional objections to the R&R. The Court now reviews Hussein’s

combined objections.


                                      DISCUSSION


I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a magistrate judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.


                                             -3-
P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). However, “[o]bjections which are not

specific but merely repeat arguments presented to and considered by a magistrate judge are

not entitled to de novo review, but rather are reviewed for clear error.” Montgomery v.

Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015).


II.    HUSSEIN’S OBJECTIONS

       Hussein’s filings, totaling 43 pages, largely echo the allegations in his complaint.

Hussein does not object to the R&R’s finding that there is no private right of action under

the Violent Crime Control and Law Enforcement Act, 28 U.S.C. § 994. Thus, the Court

will adopt the R&R’s findings on that issue and will dismiss Count XV.

       Hussein’s objections as to the Magistrate Judge’s findings regarding (1) Hussein’s

Freedom of Information Act claim, (2) his failure to exhaust administrative remedies, (3)

the lack of waiver of sovereign immunity, and (4) the Court’s lack of subject matter

jurisdiction merely repeat allegations in the Complaint. This Court has reviewed these

findings for clear error and found none. Thus, the Court will adopt the R&R’s findings as

to these issues and dismiss Counts VIII-XIV, as well as the portions of Counts I, IV-V

which seek monetary damages for constitutional violations against the Defendants in their

official capacities, for lack of jurisdiction under Rule 12(b)(1).

       As to the remaining claims, construed liberally, Hussein’s filings raise two

objections.



                                             -4-
       First, Hussein objects to the Magistrate Judge’s finding that he failed to state a claim

upon which relief can be granted. To survive a motion to dismiss for failure to state a

claim, a plaintiff must allege “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Hussein attempts to counter the Magistrate Judge’s findings by reciting a litany of

additional allegations of harm, including harms caused by witchcraft, drugs, and software

controlling his mind and body. Hussein asserts that “Defendants have been inflicting the

following inhuman [sic] and cruel acts upon plaintiff through software” and proceeds to

list 31 allegations, including that the government software is compelling him to get too

much or too little sleep, forcing him to have too much or too little sexual desire, and

interfering with his thoughts and feelings.         While numerous, Hussein’s additional

allegations do not alter the issues underlying the Magistrate Judge’s findings. Hussein

offers no plausible connection between any alleged harm and the Defendants (all counts)

and no action by state actors (Counts III, IV, and VI).

       Second, Hussein objects to the Magistrate Judge’s finding that his claims are

frivolous. Refiling materially identical claims after they have been dismissed by the Court,

with no attempt to cure deficiencies, is frivolous. See, e.g, Liebing v. Sand, No. 17-CV-

142-LRR, 2018 WL 3727914, at *7 (N.D. Iowa Aug. 6, 2018); Prokop v. Nebraska

Accountability & Disclosure Comm'n, No. 4:10CV3176, 2011 WL 839396, at *2 (D. Neb.

Mar. 7, 2011), aff'd, 437 F. App'x 524 (8th Cir. 2011).


                                              -5-
       Hussein’s Complaint contains substantially similar facts as his prior litigation in this

District. The Court explained in Hussein I that those allegations, “while extensive, [were]

highly speculative, conclusory, and not grounded in fact.” Hussein I, 2017 WL 1954767,

at *1. The Court then dismissed all of his claims for lack of jurisdiction and for failure to

state a claim. Id. Hussein did not remedy any of the pleading deficiencies, including

administrative exhaustion, noted by the Court in Hussein I.

       As such, Hussein’s objections will be overruled, and the Magistrate Judge’s R&R

will be adopted as to the remainder of Hussein’s claims.


III.   FILING RESTRICTIONS

       The Magistrate Judge also recommended that the Court order that Plaintiff obtain

prior permission from the District of Minnesota before filing any action in this District

containing the same or similar allegations as those in this action. In addition to Hussein I

and this case, Hussein has filed six additional cases in this District in 2019.

 0:19-cv-00046-JNE-LIB          Hussein v. Essentia Health                        filed 01/08/19

 0:19-cv-00047-JNE-LIB          Hussein v. Fairview Health Services               filed 01/08/19

 0:19-cv-01718-ECT-BRT          Hussein v. President Donald J. Trump et filed 6/28/19
                                al.

 0:19-cv-01913-DSD-TNL          Hussein v. Minnesota et al.                       filed 07/19/19

 0:19-cv-02058-JRT-KMM          Hussein v. Office of Inspector General filed 07/31/19
                                Central Intelligence Agency et al.

 0:19-cv-02469-ECT-BRT          Hussein v. Department of Employment & Filed 9/09/19
                                Economic Development et al.




                                             -6-
       The complaints against Hussein’s former employers Essentia Health and Fairview

Health Services allege, for the most part, that these two entities aided and benefitted from

the government’s surveillance, torture, and mind control of Hussein. The complaints

against President Trump, the state of Minnesota, and the Office of Inspector General and

the Central Intelligence Agency all arise out of the same general allegations as this

complaint – that government actors have caused harm through mind control, drugs, torture,

witchcraft, and software and microchips inserted in his body. Hussein’s most recent

complaint alleges that Hussein was denied unemployment benefits in order to help the CIA,

FBI, undercover agents and other law enforcement in their ongoing assault, torture and

mind control of Hussein. Hussein’s pleadings in these eight actions approach 1000 pages.

       Given the Court's inherent authority to manage its docket, Hussein’s vast amount of

filings, and the fact Hussein has now filed eight federal actions based on the same core

allegations, the Court will require that Hussein obtain permission from the District of

Minnesota before filing any other actions in this District based on the same or similar

allegations as those in this action. See O'Grady v. Anoka Cty. Bd. of Comm'rs, 333 F. App'x

147, 148 (8th Cir. 2009); Van Deelan v. City of Kansas, Mo., 2007 WL 3101816 (8th Cir.

Oct.19, 2007).


                                     CONCLUSION

       Because the Court lacks jurisdiction to hear certain claims, and because Hussein has

failed to state a claim upon which relief can be granted as to the remainder, the Court will

overrule Hussein’s objections, adopt the Magistrate Judge’s R&R, and grant Defendants’



                                            -7-
Motion to Dismiss. Furthermore, the Court will impose restrictions on Hussein’s future

filings in this District.

                                          ORDER

          Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

          1.    Plaintiff’s Objections to the Report and Recommendation [Docket No. 31]

are OVERRULED, Plaintiff’s Motion for Preliminary Injunction is DENIED [Docket

Nos. 32-36], and the Magistrate Judge’s Report and Recommendation [Docket No. 30] is

ADOPTED consistent with this order;

          2.    Defendants’ Motion to Dismiss [Docket No. 10] is GRANTED as described

herein;

          3.    Counts VIII-XIV, as well as the portions of Counts I, IV-V which seek

monetary damages for constitutional violations against the Defendants in their official

capacities, are DISMISSED without prejudice;

          4.    All remaining Counts are DISMISSED with prejudice.

          IT IS FURTHER ORDERED that Mr. Hussein may not file anything, including

but not limited to new lawsuits, or motions and other papers in pending cases, in the District

of Minnesota unless he is represented by counsel or obtains prior court approval.

          LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: September 18, 2019                          _______                     ______
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                              Chief Judge
                                                       United States District Court


                                             -8-
